REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “accessing, by a processing device of a first client, a transaction marker that is stored on a portion of shared persistent storage and that indicates a modification of the portion by a second client is incomplete, wherein the transaction marker is accessible over a network by multiple clients and comprises a pre-defined tag of a logical volume of the portion or a pre-defined filename extension of the portion;
accessing, by the first client, a locking data structure associated with the portion of the shared persistent storage, wherein the locking data structure is stored on the shared persistent storage;
detecting, by the first client in view of the locking data structure, that the portion of the shared persistent storage is unlocked; 
determining, by the first client in view of the locking data structure and the transaction marker, that the modification of the shared persistent storage is abandoned by the second client”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0011, 0019, 0021, 0036-37 and FIGs. 1 & 3].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Archese et al. (U.S. PGPub No. 2010/0023521) which teaches multiple nodes accessing a lock table on a shared database, each entry on the lock table corresponds to a request and including a heartbeat counter, where requests are invalid when the heartbeat hasn’t been updated in a proper interval but does not teach the requests being directed to a portion of the shared database, where the portion includes a transaction marker indicating a pre-defined tag 
Pound et al. (U.S. PGPub No. 2016/0299932) which teaches multiple compute nodes accessing a log on shared storage nodes, the log assigns a sequence number to transactions on data of the shared storage, and a lock table which tracks the lock status of the data in shared storage, and determining a transaction is timed out based on the log and lock table but does not teach the lock table being stored on shared storage nodes, log entries including a pre-defined tag or filename extension and being stored with the portion of shared storage being modified by the transaction. 
Claims 2-17 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 18 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claim 19 depends from claim 18, and is considered allowable for at least the same reasons as claim 18.
Claim 20 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE WU/					
Examiner, Art Unit 2133